DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-7, in the reply filed on 02/11/2021, is acknowledged.
No elected invention claims 18-24 are cancelled.
Applicants further elect CBD as specific cannabinoid; hydroxypropyl methylcellulose as specific thickener and a gel administered into nonoral cavity as specific formulation form. Claims 1-3, 6-16 read on the elected species and are under examination; claims 4-5 and 17 do not read on the elected species and are withdrawn from consideration.
Claims 1-17 are pending, claims 1-3, 6-16 are under examination.

Priority
Acknowledge is made for priority claiming from US provisional application 62/835,120, filed on 04/17/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “syringe like”, the phrase like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2-3 and 6-16 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinai et al. (US20180042845) in view of Marin (US20140187638) and Namburi et al. (US20080260837) and Patel (US20170304205). 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Sinai et al. teaches a cannabis based emulsion formulation for use in various medical conditions and optionally with various pharmaceutical or nutraceutical compositions, wherein the oily fraction used contains about 50% cannabinoids (abstract). The particle size is in the range of about 0.1 um to 1 um, and the composition is at pH about 5.5 to about 7.5 (page 1, [0010-0011, 0013]), the composition is administered as rectal in one embodiment (page 1, [0014]), the formulation is liquid in the form of suspension, gel and rectal and combination thereof (page 1, [0016]). The cannabinoids is cannabidol (CBD) in one embodiment (page 1, [[0021]). The composition comprises oil phase and water phase in a ratio of about 20% to about 80% (page 2, [0029]). The composition further comprises pH adjusting agent, preservatives (page 4, [0088, 0092]). The composition is lower viscosity (page 14, [0325]). The composition further comprises suspending agent methylcellulose (page 15, [0355]). In some working examples, the water is about 80/(80+24)=77% (page 18, [[0439]).
	Marin teaches the viscosity of the rectal dosage form ranges from about 1 to
about 100 000 cP,, and in one embodiment from 1000 cp to about 3000 cp (page 5, [0078]). The rectal dosage form comprises a viscosity agent such as cellulose, HPC, at an amount of about 0.01 to about 10% w/w% (page 4, [0070-0071]).
Namburi et al. teaches the physically stable pharmaceutical suspension contains suspending agent selected from xanthan gum, carrageenan gum, carboxymethylcellulose calcium, carboxymethylcellulose sodium, methylcellulose, carboxymethylcellulose sodium 12, hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose (hypromellose), microcrystalline cellulose, acacia, agar, alamic acid, alginic acid, aluminum monostearate, attapulgite-activated, attapulgite, colloidal activated bentonite, bentonite-purified, bentonite magma, carbomer polymer, cellulose, dextrin, gelatin, gellan gum, guar gum, magnesium aluminum silicate, maltodextrin, pectin, polyethylene oxide, polyvinyl alcohol, povidone, propylene glycol alginate, silicon dioxide, silicon dioxide-colloidal, sodium alginate, starch, corn starch, potato starch, tapioca, wheat tragacanth, or combinations thereof (claims 1 and 9). 
Patel teaches A viscosity enhancing agent is selected from the group consisting of acacia, carbomer, carboxy methylcellulose  calcium, carboxy methyl cellulose sodium, hydroxy ethyl cellulose,  hydroxy propyl cellulose, hydroxyl propyl methylcellulose, methylcellulose,  polyvinyl pyrroiidone, powdered cellulose, sodium alginate and tragacanth, guar gum, gumacasia, and xenthan gum (claims 22-23).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sinai et al.  is that Sinai et al.   do not expressly teach hydroxypropyl methylcellulose at 0.05 to 10%. This deficiency in Sinai et al.  is cured by the teachings of Marin, Namburi et al. and Patel.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sinai et al., as suggested by Marin, Namburi et al. and Patel.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to optimize the amount of suspending agent (also function as viscosity agent) methylcellulose at 0.05-10% to have suitable viscosity range from 1000cP to 8000cP because this is optimization under prior art condition. MPEP 2144.05. Under guidance from Sinai et al. teaching about 0.01 to about 10% w/w% of viscosity agent cellulose to have viscosity from 1000cP to 3000cP for rectal formulation, it is obvious for one of ordinary skill .in the art to optimize the amount of suspending agent (also function as viscosity agent) methylcellulose at 0.05-10% to have suitable viscosity range from 1000cP to 8000cP for rectal formulation and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to replace hydroxypropyl methylcellulose for methylcellulose as suspending agent because this is simple substitution of one known suspending agent for another to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one element for another to obtain predictable results. Under guidance from Namburi et al. and Patel teaching hydroxypropyl methylcellulose is alternative to methylcellulose as suspending agent (viscosity agent), it is obvious for one of ordinary skill in the art to replace hydroxypropyl methylcellulose for methylcellulose as suspending agent and produce instant claimed invention with reasonable expectation of success.
Sinai et al. teaches gel formulation for rectal administration comprising CBD at an amount 20%x50%=10% at pH 5.5 to 7.5 with about 77% of water.
Regarding claims 12-13, Sinai et al. teaches CBD particle size from 0.1 um to 1 um as suspension in gel composition.
Regarding claim 15, since Sinai et al. teaches composition as rectal formulation, it is obvious to pack the composition in a rectal applicator before use. Furthermore, since the claimed invention is a composition, the container for composition is not limiting.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613